[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT
                                         

No. 97-2274

                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

       HENRY CIFUENTES-RIASCOS, A/K/A WILLIAM ALLEGRIA,
  A/K/A CARLOS OTERO-RIVERA, A/K/A HENRY CINFUENTES-RIASCOS,

                     Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]

                                         

                            Before

                    Torruella, Chief Judge,
               Selya and Boudin, Circuit Judges.

                                         

Henry Cifuentes on brief pro se.
Guillermo Gil, United States Attorney, Jose A. Quiles-Espinosa,
Warren Vazquez and Nelson Perez-Sosa, Assistant United States Attorneys,
on brief for appellee.

                                         

                       March 12, 1998
                                        

  Per Curiam.  After this court affirmed appellant's
conviction, the district court no longer had the power to
reconsider or modify appellant's sentence.   Consequently, the
district court properly denied appellant's "Motion for
Modification of Imprisonment," which asked the district court
to reduce appellant's sentence for acceptance of
responsibility, a reduction the district court had expressly
denied at sentencing.  If appellant's complaint is that his
trial counsel forced appellant to go to trial against his will
and would not allow appellant to plead guilty, that type of
complaint could not be considered by the district court in the
context of appellant's "Motion for Modification of
Imprisonment," but instead would need to be presented in a 
2255 petition.  As appellant did not ask the district court to
treat his motion as a  2255 petition, the district court did
not err in failing to so treat it. 
Affirmed.  Loc. R. 27.1.